Exhibit 10.2

 

GLOBAL GP LLC

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 31, 2008 by and between Global GP LLC, a Delaware
limited liability company (the “Company”), and Thomas Hollister (the
“Executive”).  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Employment Agreement
made as of April 19, 2006, by and between the Company and the Executive (the
“Employment Agreement”).

 

WHEREAS, the Company and the Executive have agreed that the Executive will be
employed as the Company’s Chief Operating Officer and Chief Financial Officer;
and

 

WHEREAS, the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and  in accordance with Section 18
of the Employment Agreement; and

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 


1.                                       AMENDMENTS TO EMPLOYMENT AGREEMENT.


 


(A)                                  SECTION 2 OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

2.                                       Position and Duties.  During the Term,
the Company shall employ the Executive as the Chief Operating Officer and Chief
Financial Officer of the Company, or in such other positions as the parties
mutually agree.  The Executive shall have such powers and duties and
responsibilities as are customary to such position and as are assigned to the
Executive by the President and Chief Executive Officer of the Company in
connection with the Executive’s management and supervision of the financial
operations of the Company.  The Executive’s duties and responsibilities shall
include, without limitation, management of financial accounting functions,
financial reporting requirements, commercial banking and investment banking
activities, and credit function and investor relations.  The Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s employees as such
policies may be amended from time to time.

 


(B)                                 SECTION 3 OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

3.                                       Other Interests.  During the Term, the
Executive shall devote such of his working time, attention, energies and
business efforts to his duties and responsibilities as the Chief Operating
Officer and Chief Financial Officer of the Company as are reasonably necessary

 

--------------------------------------------------------------------------------


 

to carry out the duties and responsibilities generally pertaining to that
office.  During the Term, the parties recognize and agree that the Executive may
engage in other business activities that do not conflict with the business and
affairs of the Company or interfere with the Executive’s performance of his
duties and responsibilities hereunder.

 


(C)                                  SECTION 5 OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SUBSECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

5.                                       Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as the Chief Operating Officer and Chief
Financial Officer of the Company, the Executive shall perform his obligations
hereunder in, or within forty (40) miles of Waltham, Massachusetts.

 


(D)                                 SECTION 7(A) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SUBSECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

(a)                                  Definitions.  For purposes of this
Agreement, a “Change in Control” shall occur on the date that any one person,
entity or group (other than Alfred Slifka, Richard Slifka or Eric Slifka, or
their respective family members or entities they control, individually or in the
aggregate, directly or indirectly (collectively referred to hereinafter as the
“Slifkas”)) acquires ownership of the membership interests of the Company that,
together with the membership interests of the Company already held by such
person, entity or group, constitutes more than 50% of the total voting power of
the membership interests of the Company; provided, however, if any one person,
entity or group is considered to own more than 50% of the total voting power of
the membership interests of the Company, the acquisition of additional
membership interests by the same person, entity or group shall not be deemed to
be a Change in Control.  The definition of “Change in Control” shall be
interpreted, to the extent applicable, to comply with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the “Code”) and
any successor statute, and/or guidance thereunder, and the provisions of
Treasury Regulation Section 1.409A and any successor regulation and guidance
thereto; provided, however, an interpretation in compliance with Section 409A of
the Code shall not expand the definition of Change in Control in any way or
cause an acquisition by the Slifkas to result in a Change in Control.  For
purposes of this Agreement, “Constructive Termination” shall mean termination of
the Executive’s employment by the Executive as a result of (i) a breach by the
Company of a material provision of this Agreement, which breach is not cured
within thirty (30) days of the Company’s receipt of notice of such breach from
the Executive, (ii) the failure of any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with the terms of paragraph 14 hereof, which failure is
not cured within thirty (30) days of the Company’s receipt of notice of such
failure from the Executive, or (iii) any material diminution, without the
Executive’s written consent, in the Executive’s working conditions consisting of
(A) a material reduction in the Executive’s duties and responsibilities as Chief
Operating Officer and Chief Financial Officer of the Company, (B) any change in
the reporting structure so that the Executive no longer reports to the President
or Chief Executive Officer of the Company, (C) a relocation of the Executive’s
place of work further than forty (40) miles from Waltham, Massachusetts, or
(D) a reduction in Executive’s Base Salary.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall (I) state the effective
date of such termination, (II) indicate the specific termination provision in
this Agreement relied upon, and (III) set forth in

 

2

--------------------------------------------------------------------------------


 

reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.


 


(E)                                  SECTION 8(B) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

(b)                                 Termination by the Company Without Cause;
Constructive Termination.  If the Executive’s employment is terminated by the
Company without Cause or by the Executive for Constructive Termination, then the
Company shall pay to the Executive an amount equal to the product of (X) the sum
of (i) the Base Salary as in effect on the Date of Termination, plus (ii) if
such termination occurs within twelve months of a Change in Control, an amount
equal to the target incentive amount under the then applicable short-term
incentive plan for the fiscal year in which the termination occurs, multiplied
by (Y) two (2) (the “Severance Amount”).  The Executive shall be paid the
Severance Amount in twenty-four (24) equal monthly installments commencing on
the first day of the month following the Date of Termination.  In addition, the
Company shall continue to pay and provide the Executive the benefits described
in Section 6(d) as in effect on the Date of Termination, to the extent continued
participation is permitted by the terms of such benefit plans and applicable law
and if not permitted, monthly cash payments equal to the economic equivalent of
continued participation in such benefit plans, until the last monthly payment of
the Severance Amount has been paid to the Executive; provided however, with
respect to any such benefits (whether provided in-kind to the Executive or
through reimbursement of expenses incurred by the Executive) that are subject to
Section 409A of the Code, provision of such benefits shall be made in accordance
with Section 1.409A-3(i)(1)(iv)(A) of the U.S. Treasury Regulations, the terms
of which are incorporated herein by reference.  In the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Constructive Termination at any time within three (3) months
before a Change of Control and twelve (12) months following a Change of Control,
then, in addition to the foregoing severance compensation and benefits, the
Executive shall receive 100% accelerated vesting on any and all outstanding
Company options, restricted units, phantom units, unit appreciation rights and
other similar rights (under the LTIP or otherwise) held by Executive as in
effect on the Date of Termination.  Notwithstanding the foregoing, in no event
may the Executive terminate his employment for Constructive Termination pursuant
to circumstances described in Section 7(a)(iii) until after a Change in Control
occurs.

 


(F)                                    SECTION 9 OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

9.                                       Gross Up Payments.  The Company will
reimburse the Executive for any and all federal excise taxes and penalties
(other than penalties imposed as a result of the Executive’s actions), and any
taxes imposed on such reimbursement amounts, including, but not limited to, any
federal, state and local income taxes, employment taxes, and other taxes, if
any, which may become due pursuant to the application of Section 4999 and/or
409A of the Code on any payments to the Executive in connection with this
Agreement.  Any such reimbursement payable by the Company shall be (i) subject
to Section 8(c) of the Agreement to the extent such reimbursement would not have
been payable but for the Executive’s separation from service and (ii) paid no
later than the end of the calendar year next following the calendar year in
which the

 

3

--------------------------------------------------------------------------------


 

taxes with respect to which such reimbursement is payable are remitted to the
applicable taxing authority.

 


(G)                                 SECTION 10 OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:

 

10.                                 Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Section 409A of the Code,
and any successor statute, regulation and guidance thereto.  The Company and the
Executive agree that they will negotiate in good faith and jointly execute an
amendment to modify this Agreement to the extent necessary to comply with the
requirements of Code Section 409A, or any successor statute, regulation and
guidance thereto.  With respect to any compensation amount payable under this
Agreement that is subject to Section 409A of the Code, as used in this
Agreement, references to the Executive’s “termination of employment” (and
variations thereof) shall be deemed to refer to the Executive’s “separation from
service” within the meaning of Section 1.409A-1(h) of the U.S. Treasury
Regulations, applying the default terms thereof.

 


2.                                       CAPTIONS.  THE CAPTIONS OF THIS
AMENDMENT ARE FOR CONVENIENCE AND REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE,
EXTEND OR LIMIT THE SCOPE OR INTENT OF THIS AMENDMENT, OR THE INTENT OF ANY
PROVISION HEREOF.


 


3.                                       CHOICE OF LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, OTHER THAN CONFLICTS OF LAW PROVISIONS THEREOF.


 


4.                                       SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT ARE SEVERABLE, AND THE INVALIDITY OF ANY PROVISION SHALL NOT AFFECT
THE VALIDITY OF ANY OTHER PROVISION.


 


5.                                       COUNTERPARTS; FACSIMILE.  THIS
AMENDMENT MAY BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.                                       ENTIRE AGREEMENT.  THIS AMENDMENT
CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THIS AMENDMENT.  EXCEPT AS OTHERWISE SPECIFICALLY AMENDED
HEREIN, THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED, IN EFFECT AND OF ITS
FULL FORCE.


 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President & CEO

 

 

 

 

 

THOMAS HOLLISTER

 

 

 

 

 

/s/ Thomas J. Hollister

 

 

Thomas J. Hollister

 

 

COO and CFO

 

 

--------------------------------------------------------------------------------